JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders filed November 15, 2007 and March 20, 2008 be affirmed. The court did not abuse its discretion in denying appellant’s motion for discovery, see generally Stewart v. Evans, 351 F.3d 1239, 1245 (D.C.Cir.2003), nor did the court err in granting the appellees’ motion for summary judgment. See generally Sturdza v. United Arab Emirates, 281 F.3d 1287, 1295-97 (D.C.Cir.2002).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.